Citation Nr: 0118462	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-25 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 3, 
1998, for special monthly compensation based on being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1961 to March 1964.

In April 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, determined 
the veteran was entitled to special monthly compensation 
(SMC) based on being housebound (HB).  The RO assigned an 
effective date of October 3, 1998.  He appealed to the 
Board of Veterans' Appeals (Board) for an earlier effective 
date (EED).

FINDINGS OF FACT

1.  The veteran has a 100 percent rating for his post-
traumatic stress disorder (PTSD), effective from September 
22, 1989, the date of receipt of his claim (on VA Form 21-
526) for VA compensation benefits for his psychiatric 
impairment; this is his only service-connected disability.

2.  The veteran filed a claim on February 27, 1996, for SMC 
based on being HB, and medical evidence since obtained, 
particularly the results of a March 2000 VA psychiatric 
evaluation, confirmed that the severity of his service-
connected psychiatric impairment precludes him from leaving 
his home and the immediate premises surrounding it-primarily 
due to recurring acute anxiety reactions and a panic disorder 
with agoraphobia, both associated with his PTSD.

3.  There was no objective medical evidence of record, prior 
to February 27, 1996, indicating the veteran actually was 
housebound, in fact.

CONCLUSION OF LAW

The criteria have been met for an earlier effective date of 
February 27, 1996, for SMC based on being housebound.  38 
U.S.C.A. §§ 1114(s), 5101(a), 5110(b)(2) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400(o)(2), 3.350(i) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided that a claim was received within one year from such 
date.  Otherwise, the date of receipt of the claim is the 
effective date to be assigned.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 
Vet. App. 125, 126 (1997); Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991); VAOPGCPREC 12-98 (Sept. 23, 1998).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p) (1991)).  And where, as here, a 
formal claim for compensation already has been allowed, 
certain submissions, such as VA medical records, private 
medical records or lay evidence, will be accepted as an 
informal claim.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  However, 
the filing of a formal claim, in the manner prescribed by the 
Secretary of VA, still is a prerequisite to accepting this 
type of evidence as an informal claim.  38 C.F.R. § 3.157(a) 
(2000); see also 38 U.S.C.A. § 5101(a); Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).

In determining the effective date of an award, including the 
grant of SMC based on being HB, the Board is required to look 
at all communications in the record which may be construed as 
either a formal or an informal claim and, then, to all other 
evidence in the record to determine the "earliest date of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992); 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. §§ 3.400(o)(2), 3.155(a).

The veteran alleges that he is entitled to an EED of 
September 22, 1989, for his SMC based on being HB because 
that was when he filed his initial claim for VA compensation 
benefits (on VA Form 21-526) for his psychiatric impairment, 
and since the 100 percent rating that he now has for his 
service-connected PTSD is effective from that date.  He also 
says that some of his allegations at the time of his initial 
claim in 1989, if reasonably construed, essentially were that 
he was housebound-meaning they at least should have been 
accepted as an informal claim for this additional benefit.  
See, e.g., EF v. Derwinski, 1 Vet. App. 324 (1991) (requiring 
that VA liberally construe the veteran's claims for VA 
benefits).  For example, in a statement that he submitted 
along with his September 22, 1989, application for VA 
compensation benefits, he alleged that since 1976 he had been 
"withdrawn from most activities outside of the house," and 
he went on to note that he "rarely [left] the house."  His 
representative also made particular note of those statements 
in his April 2001 brief on appeal.  But despite his and his 
representative's contentions to the contrary, there was no 
objective medical evidence of record at the time of his 
initial claim in 1989, or within one year of it, indicating 
that he actually was housebound-in fact.  So he therefore 
cannot receive an effective date retroactive to that point in 
time because he is not objectively shown to actually have 
been entitled to this additional benefit in 1989, 
even were the Board-for the sake of argument-to view the 
evidence in a light most favorable to him by accepting the 
allegations that he made at the time of his initial claim in 
1989 as an additional request for SMC based on being HB 
(that is, additional to his regular compensation claim for 
service connection).

In order to be entitled to SMC based on being HB, the veteran 
not only must have at least one service-connected disability 
that is rated as 100 percent disabling, but he also must have 
either (1) an additional disability or disabilities 
independently ratable at 60 percent or more-separate and 
distinct from the disability rated as 100 percent disabling 
and involving different anatomical segments/bodily systems, 
or (2) be permanently housebound by reason of his disability 
or disabilities.  And to satisfy this latter requirement, it 
is especially important to point out that he must be 
substantially confined to his dwelling and the immediate 
premises surrounding it or, if institutionalized, to the ward 
or clinical area, and it must be reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).

Records show that in February 1989 the Social Security 
Administration (SSA) determined the veteran was totally 
disabled, as of January 1988, because of the severity of his 
psychiatric impairment-although he did not actually start 
receiving disability benefits from that agency until 
effective 5 months later, in July 1988.  That determination 
of the SSA is probative evidence to be considered in this 
appeal for an EED, although it is not altogether dispositive 
in and of itself.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  But even giving full faith and credit to that 
determination of the SSA does not in turn mean the veteran 
actually was "housebound" in 1989, as defined by the VA law 
and regulation cited above, because being totally disabled 
due to a condition-as in unable to work as a result of it, 
and being permanently housebound as a result of a condition 
are two entirely different types of functional impairment 
with two different evidentiary standards of proof.  Indeed, 
as expressly indicated in the governing VA law and regulation 
cited above, housebound status requires not only a 100 
percent rating (which is indicative of the total disability 
as also determined by the SSA), but in addition to that, 
housebound status also requires the veteran to actually be 
precluded from leaving his home and the immediate premises 
surrounding it due to the severity of his service-connected 
disability.  And there was no objective medical indication of 
that during 1989 or within one year of it or for several more 
years.

Admittedly, the veteran no doubt was experiencing serious 
problems even in September 1989 with social isolation, 
introversion, and avoidance of crowds, and various medical 
records since obtained show that his recurring difficulties 
with venturing out of his home were attributable to his acute 
anxiety reactions and panic disorder with agoraphobia-which 
in turn were related to his underlying PTSD.  See, e.g., a 
report of contact that he had in January 1989 with the SSA 
indicating that he experienced anxiety and panic attacks 
while cutting his grass, prompting him to go inside his house 
and stay there, and that he also experienced the attacks 
while out somewhere, prompting him to leave and go straight 
home.  The report of contact with the SSA further notes that 
he did not socialize much at all like he used to before; that 
he had no friends; but that he occasionally visited some 
family members.  So although he quite apparently had problems 
leaving his home, he clearly still was able to nonetheless-
albeit with difficulty.  See also the results of an August 
1990 Minnesota Multiphasic Personality Inventory (MMPI) 
conducted at the Peace River Center for Personal Development, 
Inc., and a later statement in May 1991 from one of his 
treating clinicians at the Peace River Center noting similar 
findings.  But the mere fact that the RO assigned a 100 
percent rating for his variously diagnosed psychiatric 
disability-effective from September 22, 1989, was itself an 
acknowledgment that he was experiencing "total...social 
impairment" as of that date and, in fact, that he continues 
to experience this even to this day.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  In other words, this is one of 
the requirements for a schedular rating at the maximum level 
of 100 percent.  However, as alluded to earlier, the mere 
fact that he needed to socially isolate himself from others 
or even to avoid them altogether whenever possible, while 
relevant, was not the determinative issue in showing that he 
actually was entitled at an earlier date to SMC based on 
being HB because that is a significantly greater benefit than 
regular compensation and, consequently, requires even more 
functional impairment than he and his representative allege 
was shown.

The more recent medical records concerning the ongoing 
treatment and evaluation the veteran continued to receive at 
the Peace River Center on various occasions during 1992 and 
1993 contain essentially identical clinical findings insofar 
as him experiencing recurring attacks of acute anxiety and 
panic with agoraphobia.  In an August 1993 statement, one of 
his primary treating clinicians at that facility (who 
reportedly had begun treating him in September 1989 and had 
continued to treat him until August 1992) also indicated that 
his symptoms included social isolation and anxiety reactions, 
and that his PTSD symptoms were severe enough "to make him...a 
prisoner in his own home...."  In another statement in August 
1993, from other therapists at the Peace River Center, they 
reiterated that he "would not be able to negotiate a trip to 
Washington, D.C. to speak before a panel on [his] own behalf 
[during a hearing before the Board]"...because he was having 
"difficulty leaving [his] home even on short distances to 
any place where people congregate[d]; [noting] this [was], in 
fact, the thrust of [the] treatment [they had] been providing 
for [him.]"  But the operative word was "difficulty" 
leaving his home; they did not rule out him leaving his home 
entirely, under all circumstances.  Rather, they only said 
that he could not leave his home to attend the particular 
hearing in question, while, at the same time, acknowledging 
that he still could leave his home in other situations-
albeit still with "difficulty," when going elsewhere closer 
to home.  And although they said that even nearby places 
outside of his home where people congregated presented even 
further problems for him, that, too, is not clinically 
suggestive of housebound status, per se, because, by 
implication, places outside of his home that were not 
congregated with other people therefore did not present this 
problem-or at least, if they did, was to a much lesser 
extent.  But the most important point to bear in mind, 
though, is that, even according to the statements of his own 
treating clinicians, he still was mentally capable of leaving 
his home and the immediately surrounding premises to go 
elsewhere-albeit with certain limitations.  However, those 
limitations did not equate to complete confinement to his 
house and the immediately surrounding premises, in fact, 
which is the legal standard at issue.

The Board further notes that other contemporaneous medical 
evidence of record, particularly concerning treatment the 
veteran had received at the Lakeland Regional Medical Center 
and the Watson Clinic Edgewood in May, June, and July 1992, 
show that, although he reportedly was living alone and 
"spen[t] most of his time in his apartment," he was not 
necessarily confined to it or the immediately surrounding 
premises due to his psychiatric disability since those 
records go on to note that, when he felt well enough, "he 
[was] able to shop for groceries and other items."  
Moreover, even he, himself, acknowledged while being treated 
that his medication (Xanax) had been "helpful" and 
"enable[d] him to get out of the house more."  So, again, 
although he obviously had "difficulty" leaving his home to 
get out and about, he still managed to do it-despite the 
severity of his psychiatric impairment.  And thus, that, in 
turn, means that he did not meet the requirements for SMC 
based on being HB, and he also did not actually file a claim 
for this specific benefit (in the manner prescribed by the 
Secretary of VA) within one year of the August 1993 
statements from his treating clinicians at the Peace River 
Center.  So the Board cannot legally treat those statements 
from those private clinicians as even an informal claim for 
SMC based on being HB for the purpose of now receiving an EED 
retroactive to that point in time, much less as a formal 
claim for this benefit.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.157(a); see also Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).

The results of VA psychiatric evaluations in January 1994 and 
October 1995 also confirmed the veteran had a "long 
history" of experiencing "significant" panic attacks with 
"severe" agoraphobia.  Those VA examiners further indicated 
that he had a long history of experiencing depression and 
stress, too.  Conversely, a VA psychologist who examined the 
veteran in November 1995 was considerably less convinced-
noting some inconsistencies in his allegations.  But despite 
that, during the October 1995 psychiatric evaluation, in 
particular, the VA examiner indicated the veteran had a 
"limited range of social activity that he engage[d] in, 
limited pretty much to going to church."  However, that 
still was an indication just the same that he did, in fact, 
get out of his house and beyond the immediately surrounding 
premises to attend his church.  So that, too, exceeded the 
requirements for SMC based on being HB because he was not, in 
fact, housebound, even according to that VA examiner whose 
opinion was favorable to him.

Even the veteran, himself, acknowledged in a February 1995 
statement, which the RO received in March 1995, that, in the 
opinion of the VA doctors who had examined him, his illnesses 
were "so severe that they almost totally restrict[ed him] 
from leaving [his] house or communicating with people[,] 
including [his] own family."  But for the very same reasons 
as discussed earlier, "almost" (italics added) restricting 
him to his home is not the same as actually being housebound.  
One of the veteran's treating clinicians at the Peace River 
Center also indicated in a statement later that year, in July 
1995, that his severe prolonged PTSD rendered him 
"unemployable and primarily home-bound."  But just as in 
the case of the statement from the veteran, "primarily" 
(italics added) home-bound also was not the same thing as 
actually housebound because it acknowledged there were 
occasions (albeit less often than not) when he could leave 
his home and the surrounding premises to go elsewhere.

The veteran again alleged that he was permanently housebound 
in a statement received at the RO on February 27, 1996.  But 
more importantly, medical evidence since obtained-
particularly the results of a March 2000 VA psychiatric 
evaluation, finally supported his allegation sufficient to 
grant this benefit.  And although he mistakenly concluded in 
his June 2000 notice of disagreement (NOD) and in his 
December 2000 substantive appeal (on VA Form 9) that he 
regrettably had missed the one-year deadline for timely 
appealing a November 1998 RO decision, and therefore possibly 
could not receive an EED for his SMC based on being HB, 
records show that he did, in fact, timely appeal the specific 
denial of the claim for SMC based on being HB; it was only 
the continuation of the rating for his PTSD that he did not 
timely appeal.  So inasmuch as he continually kept his claim 
open, in an active status, during the interim between 
February 27, 1996, and the eventual grant of SMC based on 
being HB, he is entitled to an effective date retroactive to 
February 27, 1996, the date of receipt of his claim for this 
specific benefit.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

In assigning this earlier effective date-albeit not to the 
date requested, the Board is mindful of the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This new law, among other 
things, redefines the obligations of VA with respect to 
notifying the veteran of the type of evidence needed to 
support his claim and assisting him in obtaining evidence 
that is pertinent to it.  Here, however, although the RO did 
not readjudicate the veteran's claim after enactment of the 
VCAA, the RO nonetheless provided him a detailed explanation 
of the reasons and bases for its decision when apprising him 
of it in April 2000.  The RO also apprised him of the 
governing laws and regulations concerning effective dates 
when providing him a statement of the case (SOC) in November 
2000.  And he has not indicated that any additional evidence, 
not already of record, has not been obtained that might be 
relevant.  He also has had ample 

opportunity to submit additional evidence supporting his 
allegations.  Consequently, he is not prejudiced by the Board 
going ahead and deciding his claim without first remanding it 
to the RO for consideration of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

An earlier effective date of February 27, 1996, is granted 
for SMC based on being housebound,, subject to the laws and 
regulations governing the payment of VA compensation.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

